UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 10-5035


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

WILLIAM ISAAC SMALLS,

               Defendant - Appellant.



                            No. 10-5043


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

WILLIAM ISAAC SMALLS,

               Defendant - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:10-cr-00008-MR-1; 1:96-cr-00075-MR-DLH-1)
                            No. 10-5044


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM ISAAC SMALLS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Shelby.   Martin K. Reidinger,
District Judge. (4:97-cr-00115-MR-DLH-1)


Submitted:   May 27, 2011                     Decided:   June 3, 2011


Before GREGORY and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Scott C. Brown, SCOTT C. BROWN LAW OFFICE, Wheeling, West
Virginia, for Appellant.    Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

            William     Isaac    Smalls         pled    guilty,        pursuant     to    a

written    plea    agreement,    to     bank     robbery,    in       violation    of    18

U.S.C. § 2113(a) (2006), and using and carrying a firearm in

furtherance of a crime of violence, in violation of 18 U.S.C.

§ 924(c)(1)(A) (2006).          Smalls committed these offenses in 2009

while he was on supervised release.                     Smalls also admitted to

violating the terms of his supervised release.                           The district

court sentenced Smalls to a total of 262 months’ imprisonment,

the bottom of the applicable Guidelines range, and ordered him

to pay $4000 in restitution.             Additionally, the court imposed a

concurrent twenty-four-month sentence on the supervised release

violations.       Finding no error, we affirm.

            Appellate counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), in which he asserts there are

no meritorious issues for appeal but questions the adequacy of

the Fed. R. Crim. P. 11 hearing.                    Counsel certified that he

served a copy of the Anders brief on Smalls, and the clerk’s

office    notified     Smalls      of    his      right     to    file     a      pro    se

supplemental       brief.    Smalls      did      not     file    a    timely     pro    se

supplemental brief, but has instead moved to strike counsel’s

brief     and     asserts   that      his       counsel     provided       ineffective

assistance and that the Government breached the plea agreement.

The Government elected not to file a responsive brief.

                                            3
            Counsel questions whether the district court complied

with the requirements of Rule 11 but points to no specific error

by the court.        As Smalls did not seek to withdraw his guilty

plea in the district court or otherwise preserve any alleged

Rule 11 error by timely objection, review by this court is for

plain error.       United States v. Dominguez Benitez, 542 U.S. 74,

76 (2004); United States v. Martinez, 277 F.3d 517, 524-25 (4th

Cir. 2002).       To establish plain error, the defendant must show

that an error occurred, that the error was plain, and that the

error affected his substantial rights.              United States v. Olano,

507 U.S. 725, 732-34 (1993); United States v. Massenburg, 564

F.3d 337, 342-43 (4th Cir. 2009) (stating defendant bears burden

of establishing each of the plain error requirements).                 We have

reviewed    the    record      and    conclude    that    the   district    court

committed no reversible error in its conduct of the Rule 11

hearing.

            In his motions to strike, Smalls contends that his

counsel provided ineffective assistance by failing to afford him

the opportunity to challenge the brief filed by counsel.                       An

ineffective       assistance     of     counsel   claim    generally   is    not

cognizable on direct appeal, but should instead be asserted in a

post-conviction      motion     under    28   U.S.C.A.    § 2255   (West    Supp.

2010).     See United States v. Richardson, 195 F.3d 192, 198 (4th

Cir. 1999).        This court “may address [a claim of ineffective

                                          4
assistance]         on       direct       appeal        only        if     the       lawyer’s

ineffectiveness conclusively appears from the record.”                                 United

States      v.    Baldovinos,       434    F.3d       233,    239     (4th    Cir.     2006).

Because     our     docket     shows   that         counsel    served     a   copy     of   the

Anders brief on Smalls, and the clerk’s office notified Smalls

of his right to file a pro se supplemental brief, the record

does not conclusively establish that counsel was ineffective.

Therefore, Smalls’ ineffective assistance of counsel claim is

not cognizable on direct appeal.

              Smalls also alleges that the Government breached the

terms of the plea agreement by advocating for application of the

career offender Guideline provision.                         “‘It is well-established

that the interpretation of plea agreements is rooted in contract

law,   and       that   each   party      should      receive       the   benefit      of   its

bargain.’”         United States v. Bowe, 257 F.3d 336, 345 (4th Cir.

2001) (quoting United States v. Peglera, 33 F.3d 412, 413 (4th

Cir. 1994)).            We review questions regarding the interpretation

of   plea    agreements        de   novo    and       factual    questions       for    clear

error.       United States v. Chase, 466 F.3d 310, 314 (4th Cir.

2006).       We     have   reviewed       the       record    and    conclude    that       the

Government did not breach the plea agreement.

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      Accordingly, we affirm the judgments of the district

                                                5
court.     We deny Smalls’ motions to strike.                  This court requires

that counsel inform his client, in writing, of his right to

petition    the   Supreme     Court   of       the    United   States   for    further

review.     If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move      this   court        for    leave    to    withdraw   from

representation.       Counsel’s motion must state that a copy thereof

was   served     on   the   client.        We    dispense      with   oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid in

the decisional process.



                                                                              AFFIRMED




                                           6